UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                            No. 96-60172
                          Summary Calendar


                           CLIFTON DAVIS,

                                               Plaintiff-Appellant,


                               VERSUS


                 YAZOO COUNTY WELFARE DEPARTMENT,

                                                Defendant-Appellee.




           Appeal from the United States District Court
               For the Southern District of Missippi
                           (W88-0055(W))
                          October 29, 1996


Before GARWOOD, JOLLY, and DENNIS, Circuit Judges.

PER CURIAM:*

      Clifton Davis contends that the district court failed to

address the issue of pretext in his Title VII action under 42

U.S.C. § 2000e-2 as amended.

      We do not reach the merits of his appeal, as it was not timely



  *
     Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
filed.    The parties do not dispute that the district court filed

its judgment on November 8, 1994, and a supplemental judgment on

January 30, 1996.     The appellant did not file his appeal until

March    4,   1996.   Pursuant   to   Fed.R.App.P.   4(a)(1),   we   lack

jurisdiction to hear this appeal.         Accordingly, the appeal is

DISMISSED as untimely.